CoNNon, J.
There is no provision in the policy of insurance which was issued by the State Mutual Life Assurance Company on the life of R. LI. Wright, Sr., the insured, that upon the maturity of the policy, any sum due to the company by the insured on account of a loan on the policy shall be deducted from the amount due under the policy in the settlement with the beneficiary. The company held the policy under an assignment executed by the insured and the beneficiaries, as collateral security for the payment of the note on which the insured was liable, personally, as principal, and the beneficiaries, personally, as sureties.
The executors of the insured paid the note out of the funds in their hands belonging to the estate of their testator; thereafter, the company paid to the beneficiaries the full amount due under the policy. The beneficiaries cannot be required to account to the estate of the insured for the sum which the executors paid in discharge of the note of their testator. The fact that in the instant case the executors of the insured and the beneficiaries under the policy are the same persons, is immaterial. See Russell v. Owen, 203 N. C., 262, 165 S. E., 687.
On the facts found by the court, there was no error in the judgment. It is
Affirmed.